DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-28 (now renumbered as 1-14) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “wherein the liquid material discharge device further comprises a booster circuit that communicates the pressure supply device and an air source with each other, the booster circuit includes a first booster system including a booster valve and a pressure reducing valve positioned downstream of the booster valve, a second booster system including a booster valve and a pressure reducing valve positioned downstream of the booster valve, and a merging section in which the first booster system and the second booster system merge together, and a pressure adjustment valve is disposed between the merging section and the pressure supply device” in claim 1.
The closest prior arts are Ikushima (US PG PUB 2015/0014362), Ikushima (US PG PUB 2014/0252041), an Isogai (US PN 6,736,900). The prior arts teach the liquid dispensing device using compressed air as disclosed in the claim. The prior arts also teach a booster circuit in the form of booster valves and pressure reducing valves to manage the pressure of the air being supplied to the device. However, none of the prior arts teach two booster system joined in parallel with each other and each system comprising a booster valve and a pressure reducing valve, where both of the system merge together and comprise a pressure adjustment valve between the pressure source and the merging section. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 15-28 (now renumbered 1-14) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754